Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  . 

Claim Objections
Claim 11 is objected to because of the following informalities:  “connections” should be changed to “connections.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Halford (US 2012/0267828).
As to claims 1, 3, 6 and 8, Halford discloses a mould tool 100 comprising a plurality of tool parts which can be assembled to define an exterior surface of a moulded part, at least one of the tool parts comprising: a tool part body 106 for defining part of the exterior surface of the moulded part (surface of tool 100); a conduit (fig 3, 108, 110, para 43-46) contained within the tool part being configured to transfer thermal energy between a liquid fluid contained in the conduit and the tool part body; a heating element configured to heat fluid contained within the conduit (para 15-16, fig 12, para 47); and an electrical input configured to supply electricity to the heating element to heat the fluid so as to heat the tool part body (para 30, claim 32), wherein the at least one tool part further comprises a cooling element configured for cooling the tool part body (para 14-15, 19-21, 43-47, figs 2, 3, 11, 12, one tool pin in tool part body 106 has in line cooler an another pin has inline heater), wherein the at least one tool part further comprises a second conduit being configured to transfer thermal energy between fluid contained in the second conduit and the tool part body, and the cooling element is configured to cool .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halford as applied to claim 1 above, and further in view of Starkey (US 5984716).

As to claims 2 and 11-14, Halford does not disclose the electrical input being detachable, wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input of the at least one tool part is connected to an electrical output of one or more neighboring tool parts to form an electrical connection capable of supplying power to one of the neighboring tool parts. .
Starkey discloses a mould tool with a plurality of tool parts wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input 40 of the at least one tool part 14 is connected to an electrical output 43/44 of one or more neighboring tool parts 12/52 to form an electrical connection capable of supplying power to one of the neighboring tool parts, wherein the input 40 is detachable (fig 1A-4, col 5, line 48 – col 8 ,line 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford such that the electrical input is detachable, wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input of the at least one tool part is connected to an electrical output of one or more neighboring tool parts to form an electrical connection capable of supplying power to one of the neighboring tool parts as taught by Starkey above as such as doing such simplifies the assembly and reduces complications from excessive wiring. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Halford as applied to claim 1 above, and further in view of Graham (US 6149844).
Halford does not disclose a pump or accumulator as claimed in claims 4-5.  Graham discloses a mold tool comprising plurality of parts wherein at least one tool part comprises a pump 17 and an accumulator 21 (fig 2, col 4, line 59 – col 5, line 26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford such that the tool part comprises a pump for circulating fluid and an accumulator configured for maintaining pressure within the conduit and accommodating thermal expansion of fluid contained in the conduit as taught by Graham above as such a modification enables pressure control and circulation of fluid (col 4, line 59 – col 5, line 26).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halford and Starkey as applied to claim 1 above, and further in view of Graham (US 6149844).
Halford does not disclose an accumulator as claimed in 10.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford such that the tool part further comprises a second accumulator configured for maintaining pressure within the second conduit and accommodating thermal expansion of fluid contained in the second conduit as taught by Graham above as one of ordinary skill would have understood that the second accumulator would achieve the same advantage in the second conduit as the first accumulator in the first conduit.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Halford as applied to claim 1 above, and further in view of Kohama et al. (US 5407610).
Halford does not disclose a UV curing lamp for exposing the part to UV radiation.  However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford by adding a UV curing lamp for exposing the part to UV radiation as taught by Kohama (lamp 140, col 18, line 27 – col 19, lime 50) as such is well known curing device and reduces the risk of melting covering films (col 18, line 27-68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748